Citation Nr: 0810664	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active military service from December 1963 
to December 1965.  He served in Vietnam from August to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  There is no indication 
that there is additional evidence or development that should 
be undertaken.  The Board has considered whether to remand 
for examination; however, as stressors have not been 
verified, any diagnosis in regard to PTSD would be based on 
speculation.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of January 2004, March 2006, 
and December 2006, provided pertinent notice and development 
information.

The Board notes that additional medical evidence was received 
that pertains to an increased rating claim that is not in 
appeal status.  While the medical records refer to his 
continuing diagnosis of PTSD, they do not relate to treatment 
or otherwise to the issue of service connection for PTSD.  
Therefore, the Board will not remand for RO review of this 
additional evidence.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  Further, 
it appears that all pertinent evidence has been obtained.

Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service medical records do not show treatment for a 
psychiatric disorder during his tour of duty.  

The post service record contains a December 2003 private 
psychiatric report.  The report shows that the veteran 
reported a history of spending 10 months in Vietnam where he 
witnessed injuries to and the death of fellow soldiers.  The 
diagnosis was PTSD.  The record also contains VA outpatient 
records that date between 2003 and 2007.  These records 
include diagnoses of PTSD.  

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In that regard, the United States Court 
of Appeals for Veterans Claims (Court) has determined that 
medical evidence is inadequate where medical opinions consist 
of general conclusions based on history furnished by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177 (1993).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), from his period of active 
service in Vietnam contains no reference to any combat 
citations.  Likewise, the administrative records now on file 
do not show that the veteran was entitled to receive the 
Purple Heart Medal, the Combat Action Ribbon, or other awards 
or decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  Service 
administrative records relate that he served in the Vietnam 
from August to December 1965.  His duty in Vietnam was supply 
handler.  He served with the 117th Transportation Company.  
There is no evidence that he was involved in a campaign or 
combat. 

Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f). 

As to the veteran's claimed in-service stressors, in August 
2004, he reported stressors that included: fights with local 
Vietnamese citizens; seeing wounded brought into the Tan Son 
Nhut hospital; receiving rounds while riding shotgun on 
vehicles; and hearing of the deaths of fellow service 
personnel.  The veteran also submitted a military unit 
history.  This shows that members of his unit helped in the 
transportation needs of the 1st Infantry Division on arrival 
in Saigon.  It was noted that some members of the veteran's 
unit either drove vehicles or rode "shotgun" on vehicles to 
various destination points.  

Significantly, there was nothing in this history denoting 
combat or any unit members receiving gunfire.  In fact, the 
RO reviewed this evidence and in a December 2006 letter 
requested that the veteran submit more detail accounts in 
order to submit to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  However, the veteran failed to 
submit additional information.  As such, a March 2007 
memorandum was issued by the RO which indicated a formal 
finding on the lack of evidence required to verify stressors. 

Still further, the Board notes that the veteran has reported 
stressors that are inconsistent with the official record.  
For instance, in reporting his military history to the 
private physician in 2003, the veteran indicated that he 
spent 10 months in Vietnam; however, the DD Form 214 denotes 
only 3 months and 19 days of foreign service.  Furthermore, 
in 2003, the veteran reported that he personally witnessed 
the death of fellow soldiers; however, in his August 2004 
stressor statement, he indicated that he only heard of the 
deaths of fellow servicemen.  Because of this inconsistency, 
the lack of detail, and vague statements, the Board finds the 
veteran's statements are not credible in view of the 
inability to otherwise corroborate the claimed stressors.  

In summary, the veteran's service personnel records and 
service medical records are negative for any corroborating or 
supportive evidence of such stressors.  Instead, the Board 
notes that the veteran's service personnel records and 
service medical records are unremarkable.  Furthermore, all 
of the veteran's own statements within the record regarding 
the occurrence of the stressors are unverifiable or lack 
significant detail so that they are not subject to 
verification.  The weight of the credible evidence 
establishes that a stressor which might lead to PTSD did not 
occur in service.  Thus, regardless of diagnosis, service 
connection for PTSD may not be granted.  The veteran may 
apply to reopen his claim in the future, by submitting 
independent evidence to corroborate a service stressor, or by 
submitting sufficiently detailed information as would permit 
the VA to attempt stressor verification through the service 
department.  See 38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


